DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 objected to because of the following informalities:  
Claim 16, line 9, recites the limitation, “determining propagation times that indicative respective amounts of time taken by the set of RF pulses to directly propagate to the vehicle;”. The word “indicative” in this limitation is grammatically incorrect. Perhaps the Applicant meant to recite the word “indicate”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, lines 5-6, recite the limitation "the first RF" in "detect a first reflection, a second reflection, a third reflection, and a fourth reflection of the first RF, the second RF pulse, the third RF pulse, and the fourth RF pulse, respectively, off of a vehicle in an environment of the RF transmitter system;".  There is insufficient antecedent basis for this limitation in the claim. Perhaps the Applicant meant to recite “the first RF pulse”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5,8-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mindell (US 20160363659 A1) in view of Chisholm (US 4429312 A).

Regarding claim 1, Mindell discloses [Note: what Mindell fails to disclose is strike-through]
A surface-based transmitter system (Fig. 15) for assisting determination of vehicle location (Fig. 15; Paragraph 0062, “Referring to FIG. 3, there is illustrated another embodiment of a ranging system 300 implemented according to the present invention. It is appreciated that various form of modulation such as harmonic modulation, Doppler modulation, amplitude modulation, phase modulation, frequency modulation, signal encoding, and combinations thereof can be used to provide precision navigation and localization.”), the system comprising: 
a set of radio frequency (RF) transmitter nodes (Paragraph 0143, “This embodiment of a system and method includes employing a plurality of TOF transmitters 96 or transceivers 98 as has been described herein that transmit a signal 130 to a receiver 102 and/or receives a re-transmitted signal 130 from a transponder 104.) that, when deployed at different respective locations (Fig. 15 depicts the transmitters 96 deployed at different respective locations), are configured to output a sequence of respective RF pulses (Fig. 8 depicts each 96/98 outputting RF signals; Paragraph 0055, “Radio frequency signal or “RF signal” refers to electromagnetic signals in the RF signal spectrum that can be CW or pulsed or any form. Pulse Compression or pulse compressed signal refers to any coded, arbitrary, or otherwise time-varying waveform to be used for Time-of-Flight (TOF) measurements, including but not limited to FMCW, Linear FM, pulsed CW, Impulse, Barker codes, and any other coded waveform.”) with a predefined inter-pulse delay between each pair of consecutive RF pulses in the sequence (Paragraph 0109, “Alternatively, instead of coding each signal with a ping, it is appreciated that according to some embodiments a precise time delay can be introduced between signals transmitted by the transmitters and/or transceivers.), 
wherein the set of RF transmitter nodes include at least a first RF transmitter node, a second RF transmitter node, a third RF transmitter node, and a fourth RF transmitter node (Fig. 15 depicts the set of transmitter nodes 96 to include at least four transmitter nodes), which are configured to output a first RF pulse, a second RF pulse, a third RF pulse, and a fourth RF pulse, respectively, of the sequence of RF pulses (Fig. 8 depicts each transmitter node configured to respectively output a signal pulse; Paragraph 0109, “Alternatively, instead of coding each signal with a ping, it is appreciated that according to some embodiments a precise time delay can be introduced between signals transmitted by the transmitters and/or transceivers.”).

Chisholm discloses, 
wherein the pre-defined inter-pulse delay is longer than 1 microsecond (Col. 9, lines 40-54, “The spacing between such paired pulses is not critical in that they could be separated by several microseconds, or even several hundreds or microseconds… For the sake of discussion, a pulse spacing of 10 microseconds between pulses has been assumed.);
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Mindell with Chisholm to incorporate the feature of: wherein the pre-defined inter-pulse delay is longer than 1 microsecond. Both Mindell and Chisholm are considered analogous arts as they both disclose the use of radar technology to transmit a sequence of pulses to help in determining the positional information of aerial vehicles. Mindell is very similar to the instant application as it discloses the use of at least 4 surface-based transmitter nodes that each transmit pulse signals to an aerial vehicle and receive a reply signal from the aerial vehicle to help in determining the position and location of the vehicle. However, Mindell fails to specifically disclose the feature of: wherein the pre-defined inter-pulse delay is longer than 1 microsecond. This feature is disclosed by Chisholm where Chisholm discloses that the pulse spacing between two consecutive pulses can be defined to be several microseconds to several hundred microseconds. In one embodiment, Chisholm defines the intra-pulse delay to be 10 microseconds. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to define the intra-pulse delay to be at least 1 microsecond. Such a feature would allow for an adequate delay between pulses to not have overlapping between the other pulses being transmitted by the other nodes, and thus leading to reduced interference in the system. 

Regarding claim 2, the combination of Mindell and Chisholm discloses
The system of claim 1. However, Mindell fails to disclose, wherein the predefined inter-pulse delay is at least 10 microseconds. 

Chisholm discloses
wherein the predefined inter-pulse delay is at least 10 microseconds (Col. 9, lines 40-54, “The spacing between such paired pulses is not critical in that they could be separated by several microseconds, or even several hundreds or microseconds… For the sake of discussion, a pulse spacing of 10 microseconds between pulses has been assumed.).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Mindell with Chisholm to incorporate the feature of: wherein the predefined inter-pulse delay is at least 10 microseconds. Both Mindell and Chisholm are considered analogous arts as they both disclose the use of radar technology to transmit a sequence of pulses to help in determining the positional information of aerial vehicles. Mindell is very similar to the instant application as it discloses the use of at least 4 surface-based transmitter nodes that each transmit pulse signals to an aerial vehicle and receive a reply signal from the aerial vehicle to help in determining the position and location of the vehicle. However, Mindell fails to specifically disclose the feature of: wherein the predefined inter-pulse delay is at least 10 microseconds. This feature is disclosed by Chisholm where Chisholm discloses that the pulse spacing between two consecutive pulses can be defined to be several microseconds to several hundred microseconds. In one embodiment, Chisholm defines the intra-pulse delay to be 10 microseconds. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to define the intra-pulse delay to be at least 10 microsecond. Such a feature would allow for an adequate delay between pulses to not have overlapping between the other pulses being transmitted by the other nodes, and thus leading to reduced interference in the system. 

Regarding claim 3, Mindell further discloses
The system of claim 2, wherein each RF pulse of the sequence of RF pulses has at least one of: a bandwidth that is greater than or equal to 1 GHz (Paragraph 0101, “The transmitted signal was transmitted with a Linear FM modulation, 10 mS chirp over a 4 GHz bandwidth from 8.5 GHz to 12.5 GHz.”), or a duration that is shorter than or equal to 1 nanosecond.

Regarding claim 4, Mindell further discloses
The system of claim 1, wherein at least the first RF transmitter node is configured to output the first RF pulse at a predefined time (Paragraph 0107, “One example of a system according to this embodiment includes one transceiver 98 (interrogator) that transmits a first interrogation signal 106 to at least one transponder 104, which transponder can be attached to an object being tracked. The at least one transponder retransmits a second re-transmitted signal 108 that is received by, for example second, third, and fourth transceivers 98 to determine a position and a range of the transponder and the object being tracked.”).

Regarding claim 5, Mindell further discloses
The system of claim 1, wherein each RF pulse of the sequence of RF pulses is outputted in an omnidirectional or hemispherical pattern (Paragraph 0143, “In particular, the signals from the many rooftop antennae 96 and/or 104 create an invisible “highway in the sky” path that the UAV's follow when moving above the city and between buildings. An analogy would be, for example, in the U.S., commercial and civilian aircraft navigate using GPS, plus a backup system of VHF Omni-directional Range (VOR) distributed across the landscape.”).

Regarding claim 8, Mindell further discloses 
The system of claim 1, wherein the second RF transmitter node, the third RF transmitter node, and the fourth RF transmitter node are each configured to detect: (a) the first RF pulse outputted by the first RF transmitter node (Paragraph 0164, “According to aspects and embodiments of any of the TOF ranging systems disclosed herein, transceivers can discover each other and make an alert regarding the presence of other transceivers. Such discovery and/or alerts may be triggered by responses to interrogation signals or may be triggered by enabling transceivers via an auxiliary wireless signal as discussed.”, where paragraph 0107 discloses that the interrogation signal can be “a first pulse” from “a first RF transmitter node”), and (b) a reply pulse outputted by a vehicle in an environment of the RF transmitter system in response to the first RF pulse (Paragraph 0107, “One example of a system according to this embodiment includes one transceiver 98 (interrogator) that transmits a first interrogation signal 106 to at least one transponder 104, which transponder can be attached to an object being tracked. The at least one transponder retransmits a second re-transmitted signal 108 that is received by, for example second, third, and fourth transceivers 98 to determine a position and a range of the transponder and the object being tracked.”), or a reflection of the first RF pulse off of the vehicle, 
wherein the RF transmitter system is configured to determine a location of the vehicle based on (Paragraph 0044 recites the purpose of the system is to measure location of the object with precision): (a) when the first RF pulse is detected by the second transmitter node, the third RF transmitter node, and the fourth RF transmitter node (Paragraph 0169, “According to aspects and embodiments of any of the TOF ranging systems disclosed herein, the system further comprises a wireless network of wireless transceivers in fixed locations that transmit and reply to each other for purposes of measuring a baseline between the wireless transceivers for calibrating the network.”; Paragraph 0164, “In such a scenario, distance and location information may be provided to one or more of the people.”), and (b) when the reflection of the first RF pulse or when the reply pulse is detected by the first RF transmitter node, the second RF transmitter node, the third RF transmitter node, and the fourth RF transmitter node (Paragraph 0107, “One example of a system according to this embodiment includes one transceiver 98 (interrogator) that transmits a first interrogation signal 106 to at least one transponder 104, which transponder can be attached to an object being tracked. The at least one transponder retransmits a second re-transmitted signal 108 that is received by, for example second, third, and fourth transceivers 98 to determine a position and a range of the transponder and the object being tracked.”).

Regarding claim 9, Mindell further discloses 
The system of claim 1, wherein at least the first RF transmitter node (Fig. 8 depicts all of the transceiver nodes) is configured to: detect the second RF pulse, the third RF pulse, and the fourth RF pulse outputted by the second RF transmitter node, the third RF transmitter node, and the fourth RF transmitter node, respectively (Paragraph 0172, “According to aspects and embodiments of any of the TOF ranging systems disclosed herein, the system can include multiple unmanned vehicles that can be tracked by the system, each unmanned vehicle having a transceiver or transponder configured for sending and receiving signals to range to each other so that the multiple unmanned vehicles move precisely with respect to each other, and each unmanned vehicle further comprises a transmitter and/or receiver for transmitting and/or receiving signals for purposes of capturing data with each unmanned vehicle.” and Paragraph 0169); 
detect a first reply pulse, a second reply pulse, a third reply pulse, and a fourth reply pulse, which are outputted by a vehicle in an environment of the system in response to the first RF pulse, the second RF pulse, the third RF pulse, and the fourth RF pulse, respectively (Paragraph 0107, “One example of a system according to this embodiment includes one transceiver 98 (interrogator) that transmits a first interrogation signal 106 to at least one transponder 104, which transponder can be attached to an object being tracked. The at least one transponder retransmits a second re-transmitted signal 108 that is received by, for example second, third, and fourth transceivers 98 to determine a position and a range of the transponder and the object being tracked.”, where FIG. 8 shows that all the transceiver and transponders are coupled to each other to receive the sequence of pulses); 
determine a location of the vehicle based on when the second RF pulse, third RF pulse, and fourth RF pulse are detected by the first RF transmitter node (Paragraph 0173, According to aspects and embodiments of any of the TOF ranging systems disclosed herein, the system can include multiple unmanned vehicles that are being tracked by the system, each unmanned vehicle having a transceiver or transponder configured for sending and receiving signals to range to each other so that the multiple unmanned vehicles move precisely with respect to each other, and each unmanned vehicle further comprises a transmitter and/or receiver for transmitting and/or receiving signals so that the multiple unmanned vehicles self-position for purposes of creating a precision navigation network in an unprepared environment.”; where “creating a precision navigation network” would be based on when the pulses are detected), and based on when the first reply pulse, second reply pulse, third reply pulse, and fourth reply pulse are detected by the first RF transmitter node (Paragraph 0107, “One example of a system according to this embodiment includes one transceiver 98 (interrogator) that transmits a first interrogation signal 106 to at least one transponder 104, which transponder can be attached to an object being tracked. The at least one transponder retransmits a second re-transmitted signal 108 that is received by, for example second, third, and fourth transceivers 98 to determine a position and a range of the transponder and the object being tracked.”).

Regarding claim 10, Mindell further discloses
The RF transmitter system of claim 9, wherein the first RF transmitter node (Fig. 8 depicts all of the transceiver nodes)  is configured to: 
determine, based on the second reply pulse, the third reply pulse, and the fourth reply pulse: indirect path propagation times (Paragraph 0063, “two-way propagation time”) that measure: respective amounts of time for the second RF pulse, the third RF pulse, or the fourth RF pulse to propagate to the vehicle, plus respective amounts of time for the second reply pulse, the third reply pulse, and the fourth reply pulse to propagate to the first RF transmitter node from the vehicle (Paragraph 0063, “A receiver subsystem of the transceiver 38, which is co-located with the transmitter portion of the transceiver 38 receives the retransmitted signal 36 and synchronizes to the return signal. In particular, by measuring the time delay between the transmitted signal 32 being transmitted and received signal 36, the system can determine the range from itself to the transponder. In this embodiment, the time delay corresponds to the two-way propagation delay of the transmitted 32 and retransmitted signals 36.”, where “two-way propagation time” is tantamount to indirect propagation time and where each node receives the reply pulses), 
determine respective propagation time differences between the indirect path propagation times and direct path propagation times (Paragraph 0063, “In this embodiment, the time delay corresponds to the two-way propagation delay of the transmitted 32 and retransmitted signals 36.”), wherein the direct path propagation times measure respective amounts of time taken by the second RF pulse, the third RF pulse, and the fourth RF pulse to directly reach the first RF transmitter node (Paragraph 0065, “The apparatus further comprises a detector 62 which detects the return signal 60, and a ranging device/counter 64 that measures the time delay between the transmitted signal 32 and the received signal 36 to determine the round trip range from the transceiver 38 to the transponder 42 and back to the transceiver 38 so as to determine the two-way propagation delay.”; where each transceiver is coupled to each transponder as shown in Fig. 8), 
wherein the location of the vehicle is determined based on the indirect path propagation times and the propagation time differences (Fig. 9 and Fig. 10 ; Paragraph 0044-0045, “FIG. 9 illustrates one embodiment of a system for measuring location with precision with modulated TOF signals; FIG. 10 illustrates another embodiment of a system for measuring location with precision with modulated TOF signals”).

Regarding claim 11, Mindell further discloses 
The system of claim 1, wherein at least the first RF transmitter node (Fig. 8 depicts all of the transceiver nodes) is configured to: 
detect the second RF pulse, the third RF pulse, and the fourth RF pulse outputted by the second RF transmitter node, the third RF transmitter node, and the fourth RF transmitter node, respectively (Paragraph 0173, “According to aspects and embodiments of any of the TOF ranging systems disclosed herein, the system can include multiple unmanned vehicles that are being tracked by the system, each unmanned vehicle having a transceiver or transponder configured for sending and receiving signals to range to each other so that the multiple unmanned vehicles move precisely with respect to each other, and each unmanned vehicle further comprises a transmitter and/or receiver for transmitting and/or receiving signals so that the multiple unmanned vehicles self-position for purposes of creating a precision navigation network in an unprepared environment.”, where each transceiver is a node and each node communicates with each other and transmits a sequence of pulses); 
detect a first reflection, a second reflection, a third reflection, and a fourth reflection of the first RF, the second RF pulse, the third RF pulse, and the fourth RF pulse, respectively, off of a vehicle in an environment of the RF transmitter system (Fig. 8 shows each transceiver 96/98 detecting response signals from each transponder); 
determine a location of the vehicle based on when the second RF pulse, third RF pulse, and fourth RF pulse are detected by the first RF transmitter node (Paragraph 0169, “According to aspects and embodiments of any of the TOF ranging systems disclosed herein, the system further comprises a wireless network of wireless transceivers in fixed locations that transmit and reply to each other for purposes of measuring a baseline between the wireless transceivers for calibrating the network.”, where determining a location of the vehicle is inclusive of “According to aspects and embodiments of any of the TOF ranging systems disclosed herein”), and based on when the first reflection, second reflection, third reflection, and fourth reflection are detected by the first RF transmitter node (Paragraph 0107, “One example of a system according to this embodiment includes one transceiver 98 (interrogator) that transmits a first interrogation signal 106 to at least one transponder 104, which transponder can be attached to an object being tracked. The at least one transponder retransmits a second re-transmitted signal 108 that is received by, for example second, third, and fourth transceivers 98 to determine a position and a range of the transponder and the object being tracked.”).

Regarding claim 12, Mindell further discloses
The system of claim 1, wherein the set of RF transmitter nodes (Fig. 8 depicts all of the transceiver nodes) are configured to: 
detect an interrogation pulse from a vehicle in an environment of the system (Paragraph 0087, “It is also appreciated that the transponder [i.e. Vehicle as the transponder is located on a vehicle] can be configured to request an update on what's going on, either over the BLE channel or another frequency channel, such as a dynamically allocated channel.”), wherein the interrogation pulse is a pulse for requesting the outputting of the sequence of respective RF pulses (Paragraph 0164, “According to aspects and embodiments of any of the TOF ranging systems disclosed herein, transceivers can discover each other and make an alert regarding the presence of other transceivers. Such discovery and/or alerts may be triggered by responses to interrogation signals or may be triggered by enabling transceivers via an auxiliary wireless signal as discussed. For example, vehicles could broadcast a BLE signal that activates any TOF transceiver in its path and thereby discover humans, animals, vehicles, or other objects in its path.”), and 
output the sequence of respective RF pulses after different delay periods, respectively (Paragraph 0109, “Alternatively, instead of coding each signal with a ping, it is appreciated that according to some embodiments a precise time delay can be introduced between signals transmitted by the transmitters and/or transceivers.”), have elapsed since detection of the interrogation pulse by the set of RF transmitter nodes (Paragraph 0164, “According to aspects and embodiments of any of the TOF ranging systems disclosed herein, transceivers can discover each other and make an alert regarding the presence of other transceivers. Such discovery and/or alerts may be triggered by responses to interrogation signals or may be triggered by enabling transceivers via an auxiliary wireless signal as discussed. For example, vehicles could broadcast a BLE signal that activates any TOF transceiver in its path and thereby discover humans, animals, vehicles, or other objects in its path.”).

Regarding claim 16, Mindell further discloses [Note: what Mindell fails to disclose is strike-through]
A method for determining a location of a vehicle (Fig. 15 determining location of transponder 102/104 on vehicle; Paragraph 0062, “Referring to FIG. 3, there is illustrated another embodiment of a ranging system 300 implemented according to the present invention. It is appreciated that various form of modulation such as harmonic modulation, Doppler modulation, amplitude modulation, phase modulation, frequency modulation, signal encoding, and combinations thereof can be used to provide precision navigation and localization.”), the method comprising: 
detecting, by the vehicle (Fig. 15, aerial vehicle with transponder 102/104), a sequence of radio frequency (RF) pulses  (Paragraph 0055, “Radio frequency signal or “RF signal” refers to electromagnetic signals in the RF signal spectrum that can be CW or pulsed or any form. Pulse Compression or pulse compressed signal refers to any coded, arbitrary, or otherwise time-varying waveform to be used for Time-of-Flight (TOF) measurements, including but not limited to FMCW, Linear FM, pulsed CW, Impulse, Barker codes, and any other coded waveform.”) that are generated and outputted, respectively, by a set of surface-based RF transmitter nodes (Paragraph 0143, “This embodiment of a system and method includes employing a plurality of TOF transmitters 96 or transceivers 98 as has been described herein that transmit a signal 130 to a receiver 102 and/or receives a re-transmitted signal 130 from a transponder 104.” Where Fig. 8 depicts each transceiver outputting the signal which can be pulsed as mentioned in paragraph 0055), wherein the sequence of RF pulses include at least a first RF pulse, a second RF pulse, a third RF pulse, and a fourth RF pulse (Fig. 8 depicts 96/98 each outputting RF signals; Paragraph 0055, “Radio frequency signal or “RF signal” refers to electromagnetic signals in the RF signal spectrum that can be CW or pulsed or any form. Pulse Compression or pulse compressed signal refers to any coded, arbitrary, or otherwise time-varying waveform to be used for Time-of-Flight (TOF) measurements, including but not limited to FMCW, Linear FM, pulsed CW, Impulse, Barker codes, and any other coded waveform.”), which are outputted by a first RF transmitter node, a second RF transmitter node, a third RF transmitter node, and a fourth RF transmitter node, respectively, of the set of RF transmitter nodes (Fig. 8 depicts each transmitter node configured to respectively output a signal pulse) with a predefined inter-pulse delay between each pair of consecutive RF pulses of the sequence of RF pulses (Paragraph 0109, “Alternatively, instead of coding each signal with a ping, it is appreciated that according to some embodiments a precise time delay can be introduced between signals transmitted by the transmitters and/or transceivers.), 
determining propagation times that indicative respective amounts of time taken by the set of RF pulses to directly propagate to the vehicle (Paragraph 0065, “The apparatus further comprises a detector 62 which detects the return signal 60, and a ranging device/counter 64 that measures the time delay between the transmitted signal 32 and the received signal 36 to determine the round trip range from the transceiver 38 to the transponder 42 and back to the transceiver 38 so as to determine the two-way propagation delay.”); and 
determining, based on the propagation times, a location of the vehicle relative to the set of surface-based RF transmitter nodes (Paragraph 0075, “A receiver subsystem of the interrogator 380, which is co-located with the transmitter portion of the interrogator 380 receives the retransmitted signal 360 and synchronizes the return signal to measure the precise distance and location between the interrogator 380 and the transponder 420. In particular, by measuring the time delay between the transmitted signal 320 being transmitted and the received signal 360, the system can determine the range from the interrogator to the transponder. In this embodiment, the time delay corresponds to the two-way propagation delay of the transmitted 320 and retransmitted signals 360.”).

Chisholm discloses
wherein the predefined inter-pulse delay is at least 10 microsecond (Col. 9, lines 40-54, “The spacing between such paired pulses is not critical in that they could be separated by several microseconds, or even several hundreds or microseconds… For the sake of discussion, a pulse spacing of 10 microseconds between pulses has been assumed.).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Mindell with Chisholm to incorporate the feature of: wherein the predefined inter-pulse delay is at least 10 microseconds. Both Mindell and Chisholm are considered analogous arts as they both disclose the use of radar technology to transmit a sequence of pulses to help in determining the positional information of aerial vehicles. Mindell is very similar to the instant application as it discloses the use of at least 4 surface-based transmitter nodes that each transmit pulse signals to an aerial vehicle and receive a reply signal from the aerial vehicle to help in determining the position and location of the vehicle. However, Mindell fails to specifically disclose the feature of: wherein the predefined inter-pulse delay is at least 10 microseconds. This feature is disclosed by Chisholm where Chisholm discloses that the pulse spacing between two consecutive pulses can be defined to be several microseconds to several hundred microseconds. In one embodiment, Chisholm defines the intra-pulse delay to be 10 microseconds. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to define the intra-pulse delay to be at least 10 microsecond. Such a feature would allow for an adequate delay between pulses to not have overlapping between the other pulses being transmitted by the other nodes, and thus leading to reduced interference in the system. 

Regarding claim 17, Mindell further discloses [Note: what Mindell fails to disclose is strike-through]
The method of claim 16, (Paragraph 0101, “The transmitted signal was transmitted with a Linear FM modulation, 10 mS chirp over a 4 GHz bandwidth from 8.5 GHz to 12.5 GHz.”), or a duration that is shorter than or equal to 1 nanosecond.

Chisholm discloses
wherein the predefined inter-pulse delay is at least 10 microseconds (Col. 9, lines 40-54, “The spacing between such paired pulses is not critical in that they could be separated by several microseconds, or even several hundreds or microseconds… For the sake of discussion, a pulse spacing of 10 microseconds between pulses has been assumed.).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Mindell with Chisholm to incorporate the feature of: wherein the predefined inter-pulse delay is at least 10 microseconds. Both Mindell and Chisholm are considered analogous arts as they both disclose the use of radar technology to transmit a sequence of pulses to help in determining the positional information of aerial vehicles. Mindell is very similar to the instant application as it discloses the use of at least 4 surface-based transmitter nodes that each transmit pulse signals to an aerial vehicle and receive a reply signal from the aerial vehicle to help in determining the position and location of the vehicle. However, Mindell fails to specifically disclose the feature of: wherein the predefined inter-pulse delay is at least 10 microseconds. This feature is disclosed by Chisholm where Chisholm discloses that the pulse spacing between two consecutive pulses can be defined to be several microseconds to several hundred microseconds. In one embodiment, Chisholm defines the intra-pulse delay to be 10 microseconds. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to define the intra-pulse delay to be at least 10 microsecond. Such a feature would allow for an adequate delay between pulses to not have overlapping between the other pulses being transmitted by the other nodes, and thus leading to reduced interference in the system. 

Regarding claim 18, Mindell further discloses
The method of claim 16, further comprising the vehicle outputting a respective reply pulse in response to detecting each RF pulse of the set of RF pulses (Fig. 8 depicts the transponders 102/104 that are deployed on vehicles to each output a reply signal in response to each signal outputted by each respective node 96/98).

Regarding claim 19, Mindell further discloses
The method of claim 16, further comprising the vehicle (Fig. 15, vehicle with transponder 102/104) determining, for each RF pulse in the sequence of RF pulses, which RF transmitter node outputted the RF pulse based on an order of the RF pulse in the sequence (Paragraph 0017, “In some embodiments the transmitter comprises in phase and 90° out of phase (quadrature) channels with multipliers that are modulated in quadrature to send coded electromagnetic signals to a plurality of receivers simultaneously.”; Paragraph 0018, “In some embodiments the at least one receiver includes a plurality of receivers and the at least one transmitter and the plurality of receivers are configured to time share and uniquely address each receiver of the plurality of receivers.”).

Regarding claim 20, Mindell further discloses
The method of claim 16, wherein each RF pulse of the set of RF pulses is followed by a respective data signal that encodes a node identifier of a RF transmitter node which outputted the RF pulse (Paragraph 0015, In some embodiments the transmitter is configured to provide a modulated electromagnetic signal and the receiver is configured to receive the modulated electromagnetic signal to uniquely address the receiver.”, where the modulated electromagnetic signal is tantamount to an encoded node identifier), and wherein the method further comprises: 
extracting, by the vehicle, the node identifier from the data signal for each RF pulse of the set of RF pulses (Paragraph 0065, “The transponder apparatus 42 comprises the translator 34 which receives the pseudo-noise code-modulated signal 32 having center frequency F1 and translates the pseudo-noise code-modulated signal of frequency F1 to provide a translated pseudo-noise code-modulated signal having a center frequency F2 or that provides a different coded signal centered at the center frequency F1, and that is transmitted by the transponder back to the transceiver 38.”); 
retrieving, based on the node identifier, node location information which indicates a location of the RF transmitter node which outputted the RF pulse (Paragraph 0160, “According to aspects and embodiments of any of the TOF ranging systems disclosed herein, a plurality of transmitters or transceivers can be networked together and configured to transmit at regular, precisely timed intervals, and a plurality of transponders can be configured to receive the transmissions and localize themselves via a hyperbolic time difference of arrival methodology.”), 
wherein the location of the vehicle is determined based on the retrieved node location information (Paragraph 0160, “According to aspects and embodiments of any of the TOF ranging systems disclosed herein, a plurality of transmitters or transceivers can be networked together and configured to transmit at regular, precisely timed intervals, and a plurality of transponders can be configured to receive the transmissions and localize themselves via a hyperbolic time difference of arrival methodology.”).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mindell (US 20160363659 A1) in view of Chisholm (US 4429312 A) further in view of Pratt (US 20170338874 A1).

Regarding claim 6, the combination of Mindell and Chisholm discloses [Note: what the combination of Mindell and Chisholm fails to disclose is strike-though] 
The system of claim 1, 


Pratt discloses, 
wherein the set of RF transmitter nodes (Fig. 1, where each Port here is tantamount to a transmitter node as they located in a different location and each transmit a sequence of pulses) are configured to transmit the sequence of respective RF pulses in a series of respective non-overlapping time slots (Fig. 3 depicts each port transmitting a sequence of pulse in series of respective non-overlapping time slots; Paragraph 0059-0060), and 
wherein each RF transmitter node of the set of RF transmitter nodes is configured to output a respective RF pulse at a beginning of a respective time slot (Fig. 3 depicts each port transmitting a sequence of pulses in series of respective pulses at a beginning of a respective time slot; paragraph 0059-0060), and to further output a respective data signal in the respective time slot after outputting the respective RF pulse (Paragraph 0074, “But so long as the transmit signals have a separability characteristic, the receiver 120, 220 can perform signal processing at block 440 to identify, isolate, and/or distinguish the received versions of the transmit signals. The signal separation operations performed by the receiver may isolate the transmit signals in order to determine the individual response at each receiver antenna which is attributable to each transmit signal.”, where a “separability characteristic” is tantamount to a data signal as the separability characteristic may include “time-multiplexing, frequency multiplexing, code multiplexing, beam multiplexing, eigenmode multiplexing, or other techniques enabling separation” as mentioned at the end of paragraph 0039 ), wherein the respective data signal encodes at least one of the following: a respective node identifier for the RF transmitter node, or a respective clock value that indicates when the respective RF pulse is outputted by the RF transmitter node (Paragraph 0039, “As already mentioned, this can be accomplished by providing the transmit signals with one or more separability characteristics that allow the receiver 120 to identify, isolate, and/or distinguish the transmit signals from one another at the receiver 120... Effective orthogonalization techniques include time-multiplexing, frequency multiplexing, code multiplexing, beam multiplexing, eigenmode multiplexing, or other techniques enabling separation.”).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Mindell and Chisholm with Pratt to incorporate the feature of: 
wherein the set of RF transmitter nodes are configured to transmit the sequence of respective RF pulses in a series of respective non-overlapping time slots, and 
wherein each RF transmitter node of the set of RF transmitter nodes is configured to output a respective RF pulse at a beginning of a respective time slot, and to further output a respective data signal in the respective time slot after outputting the respective RF pulse, wherein the respective data signal encodes at least one of the following: a respective node identifier for the RF transmitter node, or a respective clock value that indicates when the respective RF pulse is outputted by the RF transmitter node.
 Mindell, Chisholm and Pratt are considered analogous arts as they all disclose the use of radar technology to transmit and receive a sequence of pulses and to perform signal processing on the received signals. Mindell and Chisholm are similar to the instant application as they both disclose the use of radar technology to transmit a sequence of pulses to help in determining the positional information of aerial vehicles. However, the combination of Mindell and Chisholm fail to disclose the features mentioned above in claim 6. Pratt disclose these features as shown in the citations above in claim 6. Pratt specifically discloses the use of time-multiplexing to sequentially transmit pulses to avoid overlapping of pulses between those transmitted from other nodes. Pratt also discloses the feature of a node identifier which helps the receiver determine which node transmitted the specific signal. These are all features that are commonly known in the art of radar technology and specifically in the concept of time multiplexing of signals. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Mindell and Chisholm with Pratt to incorporate the features mentioned above in claim 6 as the incorporation of such features would allow for reduced interference between received signals at the receiver and a more accurate way to determine and isolate which signals were transmitted from which port. Such features would help to more efficiently determine the position of the vehicle.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mindell (US 20160363659 A1) in view of Chisholm (US 4429312 A) further in view of Dyer (US 7983373 B2).

Regarding claim 13, the combination of Mindell and Chisholm discloses [Note: what the combination of Mindell and Chisholm fails to disclose is strike-through]
The system of claim 1, 


Dyer discloses, 
further comprising a surface-based control node (Fig. 1, element 110, “central clock generator”, which transmits clock signals, i.e. synchronization signals) having a communication link to the set of RF transmitter nodes (Fig. 1, clock generator 110 is coupled to each RF transmitter port, i.e. transmitter node), 
wherein the control node (Fig. 1, clock generator 110 which transmits a central clock signal) is configured to output one or more synchronization signals that reach the set of RF transmitter nodes at a same time via the communication link (Claim 1, “A method of simultaneous clocking of transmitters in an analog front end, the method comprising: generating a central clock signal; distributing the central clock signal to a plurality of transmitter ports, wherein each transmitter port is associated with a respective channel for the analog front end”), and 
wherein each RF transmitter node of the set of RF transmitter nodes (Fig. 1, each transmitter port) is configured, in response to detecting the one or more synchronization signals at the same time  as the other RF transmitter nodes (Claim 1, “method of simultaneous clocking of transmitters”), to output a respective RF pulse (where it is inherent in Dyer’s invention that the clocks are used to synchronize the transmission of data signals (i.e. an RF pulses); Col. 1, lines 20-22, “In a synchronous digital system, the clock signal is used to define a time reference for the movement of data within that system.”)  after waiting a respective delay period different from delay periods used by other RF transmitter nodes of the set of RF transmitter nodes (Col. 2, lines 60-65, “In a further embodiment of the invention, the transmit clock 110 is provided to both the channel transmit port 104 and to the channel receive port 106 from the phase interpolator 108, where the transmit clock phases and the receive clock phases are independently adjusted for each the channel 102. The adjustment can use algorithmic feedback.”, where “independently adjusted” indicates that the clock phases are different from those used by other transmitter nodes).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Mindell and Chisholm with Dyer to incorporate the features of: 
further comprising a surface-based control node having a communication link to the set of RF transmitter nodes, 
wherein the control node is configured to output one or more synchronization signals that reach the set of RF transmitter nodes at a same time via the communication link, and 
wherein each RF transmitter node of the set of RF transmitter nodes is configured, in response to detecting the one or more synchronization signals at the same time as the other RF transmitter nodes, to output a respective RF pulse after waiting a respective delay period different from delay periods used by other RF transmitter nodes of the set of RF transmitter nodes.
Mindell and Chisholm and Dyer are all considered analogous arts as they all are in the fields of signal processing and all disclose the use of multiple transmitter nodes which transmit a sequence of pulses. Mindell and Chisholm are similar to the instant application as they both disclose the use of radar technology to transmit a sequence of pulses to help in determining the positional information of aerial vehicles. However, the combination of Mindell and Chisholm fail to disclose the features mentioned above in claim 13. Dyer discloses these features as shown in the citations above for claim 13. Allen discloses the use of a central clock generator which simultaneously transmits clock signals (i.e. synchronization signal) to each transmitter port of Fig. 1. The transmit clock phases are independently adjusted for each transmit channel which is tantamount to creating a delay in the transmission of the pulses which are different than the delays of other transmit pulses from the other transmit nodes. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Mindell and Chisholm with Dyer to incorporate the features mentioned above in claim 13. The incorporation of such features would allow for the time-multiplexing of the transmitted pulses so that pulses do no overlap and system interference is reduced.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mindell (US 20160363659 A1) in view of Chisholm (US 4429312 A) further in view of Allen (US 8576928 B2).

Regarding claim 14, the combination of Mindell and Chisholm discloses [Note: what the combination of Mindell and Chisholm fails to disclose is strike-through]
The system of claim 1, 


Allen discloses, 
further comprising a surface-based control node (Fig. 1B, element 152, “system clock”; Col. 4, lines 64-65, “The timing of the daisy chain system 140 is controlled by a system clock 152”) having a communication link to the set of RF transmitter nodes (Fig. 1B, depicts the system clock 152 to have a communication link to the transceivers), 
wherein the control node (Fig. 1B, element 152, “system clock”)  is configured to output a sequence of synchronization signals that reach the set of RF transmitter nodes at a series of different times separated (Col. 5, lines 10-21, “The transceiver 150-1 encodes the data with the CLK signal (for example, via a Manchester encoding scheme, discussed below) and combines the encoded data with an amplified CLK signal for a hybrid encoded data signal that is amplitude modulated. This hybrid encoded data signal is then transmitted over communication medium 106-1 to transceiver 150-2. Operating in receive mode, transceiver 150-2 receives the hybrid encoded data signal, decodes the data and extracts the CLK signal. The transceiver 150-2 provides the decoded data and CLK signal to the device 142-2. This process is similarly repeated throughout the daisy chain system 140.”) by the predefined inter-pulse delay (Col. 11, lines 57-62, FIG. 13 is an exemplary timing diagram for the decoder of FIG. 12. Note that the output data signal is delayed by one clock cycle from the input signal. The source clock is extended by one clock cycle to facilitate decoding with the delayed data output. In this embodiment, all communication sequences are multiples of 8 bits.), 
wherein the RF transmitter nodes (Fig. 1B, transceivers 150) are configured, in response to detecting a respective synchronization signal of the sequence of synchronization signals (As mentioned in Col. 5, lines 10-21 of the citation above), output a respective RF pulse immediately or after waiting a common delay period used by the set of RF transmitter nodes (Col. 11, lines 57-62, FIG. 13 is an exemplary timing diagram for the decoder of FIG. 12. Note that the output data signal is delayed by one clock cycle from the input signal. The source clock is extended by one clock cycle to facilitate decoding with the delayed data output. In this embodiment, all communication sequences are multiples of 8 bits.”, where the “respective RF pulse” is the “data signal” that is outputted with a delay of one clock cycle from the input signal (i.e. a common delay period is used between each transceiver’s output)).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Mindell and Chisholm with Allen to incorporate the features of: 
further comprising a surface-based control node having a communication link to the set of RF transmitter nodes, 
wherein the control node is configured to output a sequence of synchronization signals that reach the set of RF transmitter nodes at a series of different times separated by the predefined inter-pulse delay, 
wherein the RF transmitter nodes are configured, in response to detecting a respective synchronization signal of the sequence of synchronization signals, output a respective RF pulse immediately or after waiting a common delay period used by the set of RF transmitter nodes.
Mindell and Chisholm and Allen are all considered analogous arts as they all are in the fields of signal processing and all disclose the use of multiple transmitter nodes which transmit a sequence of pulses. Mindell and Chisholm are similar to the instant application as they both disclose the use of radar technology to transmit a sequence of pulses to help in determining the positional information of aerial vehicles. However, the combination of Mindell and Chisholm fail to disclose the features mentioned above in claim 14. Allen discloses these features as shown in the citations above for claim 14. Allen discloses the use of a daisy chain series of transceiver where a clock signal is used to synchronize the transmission of the data signals from each transceiver. The data re-timing block is used to incorporate a delay (common to each transceiver) in the transmission of the data signal based on the clock cycle. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Mindell and Chisholm with Allen to incorporate the features mentioned above in claim 14. The incorporation of such features would allow for the time-multiplexing of the transmitted pulses so that pulses do no overlap and system interference is reduced. 

Regarding claim 15, the combination of Mindell and Chisholm discloses [Note: what the combination of Mindell and Chisholm fails to disclose is strike-though] 
The system of claim 1, 


Allen discloses, 
wherein the set of RF transmitter nodes are communicatively coupled as a series of RF transmitter nodes via a daisy chain communication link (Col. 4, lines 46-48, “FIG. 1B is a block diagram of one embodiment of a daisy chain system 140 utilizing the communication system 100 of FIG. 1A.”), and 
wherein each RF transmitter node of the set of RF transmitter nodes is configured, if a synchronization signal is received from a previous RF transmitter node in the series of RF transmitter nodes (Fig. 16 depicts this process where the “clock signal” is tantamount to the synchronization signal and is transmitted to the next transceiver via the hybrid encoded signal and then the clock signal is extracted out as recited in first paragraph of column 5), to output a respective RF pulse in response to the synchronization signal, and to relay the synchronization signal to a next RF transmitter node in the series of RF transmitter nodes (Fig. 16, steps 1640, where the data signal is tantamount to a RF pulse) after waiting a delay period since detecting the synchronization signal from the previous RF transmitter node, wherein the delay period is equal to or based on the predefined inter-pulse delay (“Data retiming block 704 retimes the data signal z to be one clock cycle later. The delay of 1 clock cycle is provided to the data signal z between daisy chain receipt and relayed signal output to accommodate the filtering of data filter 702.”, where “delay of 1 clock cycle” is “based on the predefined inter-pulse delay” as the clock cycle is inherently based on the intra-pulse delay).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Mindell and Chisholm with Allen to incorporate the features of: 
wherein the set of RF transmitter nodes are communicatively coupled as a series of RF transmitter nodes via a daisy chain communication link, and 
wherein each RF transmitter node of the set of RF transmitter nodes is configured, if a synchronization signal is received from a previous RF transmitter node in the series of RF transmitter nodes, to output a respective RF pulse in response to the synchronization signal, and to relay the synchronization signal to a next RF transmitter node in the series of RF transmitter nodes after waiting a delay period since detecting the synchronization signal from the previous RF transmitter node, wherein the delay period is equal to or based on the predefined inter-pulse delay.
Mindell and Chisholm and Allen are all considered analogous arts as they all are in the fields of signal processing and all disclose the use of multiple transmitter nodes which transmit a sequence of pulses. Mindell and Chisholm are similar to the instant application as they both disclose the use of radar technology to transmit a sequence of pulses to help in determining the positional information of aerial vehicles. However, the combination of Mindell and Chisholm fail to disclose the features mentioned above in claim 15. Allen discloses these features as shown in the citations above for claim 15. Allen discloses the use of a daisy chain series of transceiver where a clock signal is used to synchronize the transmission of the data signals from each transceiver. The data re-timing block is used to incorporate a delay in the transmission of the data signal based on the clock cycle. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Mindell and Chisholm with Allen to incorporate the features mentioned above in claim 15. The incorporation of such features would allow for the time-multiplexing of the transmitted pulses so that pulses do no overlap and system interference is reduced. 

Allowable Subject Matter
Claims 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, the combination of Mindell and Chisholm and Pratt discloses [Note: what the combination of Mindell and Chisholm and Pratt fails to disclose is strike-through]
The system of claim 6, 


Regarding claim 7, the prior arts made of record individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of the claimed features of claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bliss (US 20200319330 A1) is considered close pertinent art to the claimed invention as 
it discloses the use of multiple transmitter nodes to detect positive information of an aerial vehicle. 
Regarding claim 1, Bliss discloses [Note: what Bliss fails to disclose is strike-through]
A surface-based transmitter system for assisting determination of vehicle location (Fig. 1E; Paragraph 0032, “In order to provide a more accurate and/or detailed estimation of a position state, an aircraft 10 may exchange signals 12 with multiple signal nodes 18, as illustrated in FIG. 1E.”), the system comprising: 
a set of radio frequency (RF) transmitter nodes (Fig. 2 depicts a set of transmitter nodes, 18; Paragraph 0032, “The signal nodes 18 may be multiple other aircraft 10, multiple base stations 14, or multiple antennas of another aircraft 10 or base station 14.”) that, when deployed at different respective locations (Fig. 2 depicts the nodes 18 deployed at different locations), are configured to output a sequence of respective RF pulses (Fig. 2 depicts each node 18 transmitting signal pulses to object 24) with a predefined inter-pulse delay between each pair of consecutive RF pulses in the sequence (Paragraph 0048, “A timing exchange is defined as a transmit (TX) event and its corresponding receive (RX) event. The frame length l is defined as the time between two consecutive timing exchanges. These frames, and the instantaneous values of the time variables, can be indexed by n, e.g., t.sub.(.),TX.sup.(n), t.sub.(.),RX.sup.(n), T.sup.(n), τ.sup.(n), etc.”, where paragraphs 0042-0044 discloses the defining of the timing model between the signals 12), 
wherein the set of RF transmitter nodes include at least a first RF transmitter node, a second RF transmitter node, a third RF transmitter node, and a fourth RF transmitter node (Fig. 2 depicts the set of transmitter nodes 18 to include four transmitter nodes), which are configured to output a first RF pulse, a second RF pulse, a third RF pulse, and a fourth RF pulse, respectively, of the sequence of RF pulses (Paragraph 0032, “In order to provide a more accurate and/or detailed estimation of a position state, an aircraft 10 may exchange signals 12 with multiple signal nodes 18, as illustrated in FIG. 1E. The signal nodes 18 may be multiple other aircraft 10, multiple base stations 14, or multiple antennas of another aircraft 10 or base station 14.”, where each signal 12 depicted is a sequence of pulses transmitted by each node 18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648